DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 39 and 40 each depend from canceled claim 14, rendering the claims indefinite. The Examiner suspects that Applicant intended these claims to depend from independent claim 34. For purposes of compact prosecution, Examination on the merits below has been performed based on this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 and 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 4215554) in view of Arai et al. (US 5499508) and Hern (2018/0031289 A1).
As per claim 21, Pohl discloses a controller (control circuitry of Fig. 2) configured at least a portion of a heat pump system (sensor/control connections in Fig. 1), the controller configured to receive first temperature data from a first sensor 132, the first temperature data being indicative of a temperature at a first portion of an outdoor heat exchanger of the heat pump system (Fig. 1); receive ambient temperature data from a third sensor 136, the ambient temperature data being indicative of an ambient temperature (col. 3, lines 55-60; etc.); and initiate a defrost cycle in response to: determining that frost has formed at the first portion of the outdoor heat exchanger based at least in part on the first temperature data and the ambient temperature (Abstract, lines 11-14; etc.), Pohl does not teach 
the controller comprising one or more processors; and memory having instructions stored thereon;
receiving second temperature data from a second sensor, the second temperature data being indicative of a temperature at a second portion of the outdoor heat exchanger; or
determining that frost has formed at the second portion of the outdoor heat exchanger based at least in part on the second temperature data and the ambient temperature; and terminate the defrost cycle based at least in part on the second temperature data.
Arai et al. teach a refrigeration control system comprising a controller 61 configured receive temperature data from both a first sensor 55 and a second sensor 57, wherein the controller receives temperature data both sensors, both sets of temperature data being indicative of a temperature of the respective portion of the heat exchanger (col. 5, lines 48-51; etc.), which uses the temperatures to start and end the defrost cycle (col. 5, lines 51-53). While Arai et al. further teach wherein the defrost started in response to sensor 55, one of ordinary skill in the art would easily understand that defrosting is desirable based on frost buildup at any location of the heat exchanger. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application as simply a duplication of existing controls to initiate the defrost system when both of sensors 55 and 57, in conjunction with the ambient temperature as described above, indicate that frosting has occurred for the purpose more precisely controlling for frosting by monitoring frost occurrence at more than one location. Arai et al. further teach stopping defrosting based on the sensed second temperature (col. 8, lines 58). Note that Arai teaches the stopping being based on either of sensors 55 or 57. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to stop defrosting based on the second temperature when the temperature indicates that no more frost exists at that alternative location, and thus defrosting is no longer required. Finally, regarding the controller having a processor and memory, the Examiner notes that these are common and typical components of controllers. For example, Hern et al. teach a defrost control arrangement wherein the controller 326 comprises a processor and memory (para. 0052, lines 12-17). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to similarly implement the controls of Pohl utilizing a controller comprising a processor and memory for the purpose of digital control efficiencies that such components are generally well known to provide.
	As per claim 23, Pohl discloses wherein the first portion of the outdoor heat exchanger is a heat-exchanging surface of the outdoor heat exchanger such that the first temperature data is indicative of a temperature at the heat-exchanger surface (Fig. 1; col. 5, lines 40-44 re. sensor 132 being proximate or in direct contact with coil).
	As per claim 24, again, Pohl discloses the first portion is a top portion of the outdoor heat exchanger (sensor 132 is mounted at the top half of HX 116 as shown in Fig. 1)), and also being the heat exchanging surface (Fig. 1; col. 5, lines 40-44 re. sensor 132 being proximate or in direct contact with coil).
	As per claim 25, As applied in claim 21, Pohl does not disclose wherein the second portion of the outdoor heat exchanger is a heat-exchanging surface of the outdoor heat exchanger such that the second temperature data is indicative of a temperature at the heat-exchanger surface. Arai et al. teach the second surface portion being a heat exchanging surface (sensor 57 at Fig. 1; col. 6, lines 22-23 re. sensing the outlet temperature of heat exchanger 9). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to, in applying sensor 57 of Arai et al. to the system of Pohl as described regarding claim 1 above, to also place the sensor at a heat exchange surface of the outdoor heat exchanger for the same purpose of being able to effectively detect frost-related temperature conditions at that location.
	As per claim 26, Pohl does not teach wherein the second portion is a bottom portion of the heat- exchanging surface of the outdoor heat exchanger. Again, Arai et al. teach the first and second sensors being near the inlet and outlet of the outdoor heat exchangers (col. 5, lines 48-50). Thus, in applying sensor 57 of Arai to the outdoor heat exchanger in Fig. 1 of Pohl (as already described in claim 1 above) it would naturally be located at the bottom of the heat exchanger. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to locate the second sensor of Arai et al. at the bottom of the outdoor heat exchanger of Pohl for the purpose of sensing a frosting temperature at heat exchanger outlet as already discussed above.
	As per claim 27, Pohl wherein the second portion of the outdoor heat exchanger is a liquid line such that the second temperature data is indicative of a temperature at the liquid line. Again, Arai et al. teach the second sensor 57 sensing the outlet of the condenser, where refrigerant has been condensed to a liquid form, and thus teaches sensing temperature at a liquid line portion. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to sense temperature at the liquid line in order to determine if frost is occurring at that location and thus to make sure that the refrigerant is fully condensing by the heat exchanger.
	As per claim 28, Pohl discloses wherein determining that frost has formed at the first portion of the outdoor heat exchanger based at least in part on the first temperature data from sensor 132) and the ambient temperature (from sensor 136) comprises: determining that a temperature difference between the temperature at the first portion and the ambient temperature is greater than a sum of a clean coil temperature difference and a threshold value (col. 7, lines 26-30; col. 8, lines 24-52; etc.), the clean coil temperature difference corresponding to a temperature difference between the temperature at the first portion and the ambient temperature when first portion is free of frost (see col. 8, lines 44-52;  Fig. 3 re. the effective temperature differential for frost-free (i.e., clean coil) function for different ambient temperatures).
	As per claim 29, Pohl discloses wherein initiating the defrost cycle comprises outputting instructions for the heat pump system to operate in a cooling mode wherein the outdoor heat exchanger operates as a condenser ( col. 1, lines 45-51; col. 8, lines 53-60). 
	As per claim 30, Pohl does not teach wherein terminating the defrost cycle is based at least in part on determining that the temperature at the second portion indicates that frost has melted from a heat-exchanging surface at the second portion. Again, Arai teaches terminating defrost based on the sensed second temperature as discussed re. claim 21, above. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly terminate the defrost operation of Pohl based on this second sensed temperature for the same purpose of stopping defrost when the frost conditions are no longer detected at that location utilizing the basic technique already discussed in Pohl (col. 8, lines 21-23; etc.). 
	As per claim 31, Pohl discloses wherein determining that the sensed temperature indicates that frost has melted from the heat-exchanging surface comprises determining that the temperature is greater than or equal to a termination temperature (col. 8, lines 14-23; etc.), but does not teach the sensed temperature being at the second portion. Again, Arai et al. teach terminating defrost based on either the first or second sensed temperature (col. 8, lines 54-58). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to stop defrosting based on the second temperature when the temperature indicates that no more frost exists at that alternative location, and thus defrosting is no longer required.
	As per claim 32, see similar claim 26, above.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 4215554) in view of Arai et al. (US 5499508) and Hern (2018/0031289 A1), and further in view of Denton (US 2016/0238301 A1).
As per claim 22, Pohl discloses the first portion is a top portion of the outdoor heat exchanger (sensor 132 is mounted at the top half of HX 116 as shown in Fig. 1), but does not teach wherein outdoor heat exchanger is a micro-channel heat exchanger and the second portion is a bottom portion of the micro-channel heat exchanger. First, microchannel heat exchangers are generally old and known in the art. For example, Denton teaches a similar outdoor heat exchanger defrost arrangement, and wherein outdoor heat exchanger can be a microchannel heat exchanger (para. 0018, line 11). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a microchannel outdoor heat exchanger within the system of Pohl as a mechanical expedient alternative for the purpose of taking advantage of the heat exchange efficiencies such microchannel heat exchangers provide. Second, Arai et al. teach the first and second sensors being near the inlet and outlet of the outdoor heat exchangers (col. 5, lines 48-50). Thus, in applying sensor 57 of Arai to the outdoor heat exchanger in Fig. 1 of Pohl (as already described in claim 1 above) it would naturally be located at the bottom of the heat exchanger. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to locate the second sensor of Arai et al. at the bottom of the outdoor heat exchanger of Pohl for the purpose of sensing a frosting temperature at heat exchanger outlet as already discussed above.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 4215554) in view of Arai et al. (US 5499508) and Hern (2018/0031289 A1) and further in view of Miyakoshi et al. (US 2015/0283978 A1).
	As per claim 33, Pohl does not teach wherein the controller is configured to receive relative humidity data from a fourth sensor, the relative humidity data being indicative of a relative humidity, wherein: determining that frost has formed at the first portion of the outdoor heat exchanger is further based at least in part on the relative humidity, or determining that frost has formed at the second portion of the outdoor heat exchanger is further based at least in part on the relative humidity. However, the incorporation of humidity in determining frost formation is known in the art. For example, Miyakoshi et al. teach incorporation of outdoor humidity in using dew point values to determine frost formation on a heat exchanger (para. 0004, etc.).  It would have been similarly obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate sensed humidity in the frost determinations at the first and second portions for the same purpose of incorporating dew point considerations that are known to affect frost formation.
Claim(s) 34 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 5499508).
	As per claim 34, Arai et al. disclose a system comprising: a heat exchanger 9; a first sensor 55 configured to measure a temperature at a first portion of the heat exchanger; a second sensor 57 configured to measure a temperature at a second portion of the heat exchanger, the second portion being different from the first portion (Fig. 1); and a controller 61 configured to: receive first temperature data from the first sensor, the first temperature data being indicative of the temperature at the first portion (col. 5, lines 50-51); receive second temperature data from the second sensor, the second temperature data being indicative of the temperature at the second portion (col. 5, lines 50-51); initiate a defrost cycle of the in response to determining that the first data indicate frost formation at the first portion (col. 8, lines 49-54). Arai et al. do not explicitly teach wherein the defrost cycle is also initiated in response to the second temperature indicating frost at the second portion. It would have been obvious to one of ordinary skill in the art at the effective filing date of the application as simply a duplication of existing controls to initiate the defrost system when both of sensors 55 and 57, in conjunction with the ambient temperature as described above, indicate that frosting has occurred for the purpose more precisely controlling for frosting by monitoring frost occurrence at more than one location, particularly since temperature sensor 57 is already located at the surface of the heat exchanger.
As per claim 37, Arai et al. disclose wherein the controller is further configured to: terminate the defrost cycle based at least in part on determining that the temperature at the second portion is greater than or equal to a termination temperature (col. 8, lines 54-58; implicit that removal of frost reduces the surface temperature of the coil, thus defrosting is no longer needed once the sensed temperature is greater than the termination temperature)
	As per claim 38, Arai et al. disclose wherein the first portion is a heat-exchanging surface of the heat exchanger (Fig. 1; col. 5, lines 48-51; col. 8, lines 49-51; etc.).
	As per claim 39, Arai et al. disclose wherein the second portion is a heat-exchanging surface of the heat exchanger (Fig. 1; col. 5, lines 48-51; col. 8, lines 54-57; etc.).
	As per claim 40, Arai et al. teach the second sensor 57 sensing the outlet of the outdoor condenser 9 (col. 5, lines 48-50), where refrigerant has been condensed to a liquid form, and thus teaches sensing temperature at a liquid line portion.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 5499508) in view of Pohl (US 4215554).
	As per claim 35, Arai et al. disclose the first portion being at the inlet and the second portion being at the outlet of the outdoor heat exchanger, but do not teach wherein the first portion is a top portion of the heat exchanger and the second portion is a bottom portion of the heat exchanger. Pohl teaches a defrost system wherein sensor 132 is located at the inlet portion of the outdoor heat exchanger, which is also a top portion since the heat exchanger is arranged vertically (Fig. 1). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to similarly rotate the heat exchanger 9 of Arai et al. in a vertical orientation (and thus such that the first portion is at the top and the second portion is at the bottom of the heat exchanger) as a simple matter involving rearrangement of an existing part not affecting the basic functioning of the system depending on the space requirements of other basic design considerations of the system.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 5499508) in view of Denton (US 2016/0238301 A1).
	As per claim 36, Arai does not teach wherein the heat exchanger is a micro-channel heat exchanger. Denton teaches a similar outdoor heat exchanger defrost arrangement, and wherein outdoor heat exchanger can be a microchannel heat exchanger (para. 0018, line 11). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a microchannel outdoor heat exchanger within the system of Arai et al. as a mechanical expedient alternative for the purpose of taking advantage of the heat exchange efficiencies such microchannel heat exchangers provide.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11047610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The basic control features of pending claim 21 are disclosed in patented claim 1.
The details of pending claim 22 are disclosed in patented claim 2.
The details of pending claims 23 and 24 are disclosed in patented claim 3.
The details of pending claims 25 and 26 are disclosed in patented claim 4.
The details of pending claim 27 are disclosed in patented claim 17.
The details of pending claims 28 and 29 are disclosed in patented claim 5.
The details of pending claim 30 and 32 are disclosed in patented claim 6.
The details of pending claims 34, 37, and 39 are disclosed in patented claim 9.
The details of pending claims 35-40 are disclosed in patented claims 10, 11, 13, and 15-17, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC E NORMAN/Primary Examiner, Art Unit 3763